371 F.2d 1017
ALLTRANSPORT, INC., Libellant-Appellant,v.D. B. DENIZ NAKLIYATI T. A. S. (D. B. Turkish Cargo Lines), Respondent-Appellee.
No. 16134.
United States Court of Appeals Third Circuit.
Argued January 6, 1967.
Decided February 14, 1967.

Appeal from the United States District Court for the District of New Jersey; Thomas F. Meaney, Judge.
Theodore P. Daly, New York City (Steelman, Lafferty, Rowe & McMahon, Newark, N. J., Poles; Tublin, Patestides & Stratakis, New York City, on the brief), for appellant.
Richard Gyory, New York City (Clapp & Eisenberg, Newark, N. J., Levin, Kreis, Ruskin & Gyory, New York City, on the brief), for appellee.
Before McLAUGHLIN, SMITH and FREEDMAN, Circuit Judges.
PER CURIAM.


1
This is a suit in admiralty in which the libellant sought to hold the respondent, a Turkish corporation, liable for the balance due on an indebtedness incurred by Ipar Transport, Ltd., another Turkish corporation. It was the contention of the libellant that an exchange of cables and correspondence between the parties constituted a contract under which the respondent assumed responsibility for the payment of the said indebtedness. The libellant sought to hold the respondent liable also on the theory of promissory estoppel. After a full hearing on the merits the court below found in favor of the respondent and entered a decree accordingly. This appeal followed.


2
We have considered the several arguments advanced in support of reversal and find them lacking in merit. We are convinced from our review of the record that there was no error in either the proceedings or the result reached by the trial judge.


3
The judgment of the district court will be affirmed on its well reasoned opinion.